internal_revenue_service number release date index number ------------------ --------------------------- ------------------------------------------- --------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-132897-07 date date ----------------------------------------------------- -------------------------------------------- legend legend acquiring ------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- target ------------------------------------------------------------------------------------------------- -------------------------------------------------------------------- segment a segment b state a date dear -------------- ------------------------------------------- ------------------------------------------------------- -------------------------- ------ this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayers and accompanied by penalties of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-132897-07 summary of facts acquiring is a state a mutual_life_insurance_company that is the common parent of a life nonlife consolidated_return group acquiring operates the segment a business it uses the reserve and accrual methods_of_accounting and files a calendar_year tax_return acquiring does not have authorized capital stock rather the proprietary interests are vested in its members the members are acquiring’s policyholders and participation in acquiring is obtained through proprietary interests held by such members acquiring’s proprietary interests are conferred by state a law and the articles of incorporation and bylaws acquiring’s members have the right to vote for directors to share in distributions of surplus and to share in the value of assets upon liquidation target is a state a mutual_life_insurance_company that is the common parent of a life nonlife consolidated_return group target operates the segment b business it uses the reserve and accrual methods_of_accounting and files a calendar_year tax_return target does not have authorized capital stock rather the proprietary interests are vested in its members the members are target’s policyholders and participation in target is obtained through proprietary interests held by such members target’s proprietary interests are conferred by state a law and the articles of incorporation and bylaws target’s members have the right to vote for directors to share in distributions of surplus and to share in the value of assets upon liquidation proposed transaction acquiring and target operate various lines of insurance businesses for what are represented to be valid business purposes acquiring proposes to acquire all of target’s assets and liabilities in a statutory merger the merger the merger will take place on date the target members will not have any right to receive cash in the merger it is anticipated that there may be real_property_taxes incurred as a result of the merger that are legally owed by the target members these real_estate transfer_taxes are likely to be imposed if any under state law under the merger documents any real_estate transfer_taxes arising as a result of the merger will be paid_by acquiring even though the tax my be owed by the target members as a result of the merger the outstanding policies of target will become policies of acquiring by operation of law target’s members will receive proprietary interests in acquiring which will be the same voting and liquidation rights as other acquiring members they will also have the right to share in any distributions plr-132897-07 representations transaction the following representations have been made regarding the proposed a the fair_market_value of the acquiring proprietary interest received by each target member will be approximately equal to the fair_market_value of the target proprietary interest surrendered in the exchange b at least of the proprietary interest in target will be exchanged for acquiring proprietary interest and will be preserved within the meaning of sec_1_368-1 c acquiring has no plan or intention to reacquire any of its proprietary interests issued in the transaction d acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the proposed transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the code e the liabilities of target assumed by acquiring and the liabilities to which the target assets are subject were incurred by target in the ordinary course of its business f the total fair_market_value of the assets transferred to acquiring by target in the merger will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by acquiring in connection with the exchange ii the amount of any liabilities owed to acquiring by target that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition received by target in connection with the exchange the fair_market_value of the assets of acquiring will exceed the amount of its liabilities immediately after the merger g following the proposed transaction acquiring will continue the historic_business of target or use a significant portion of target’s historical business_assets in a business h acquiring target and target members will pay their respective expenses if any incurred in connection with the transaction except it is anticipated that real_property transfer_taxes if any incurred by the members in connection with the merger will be paid_by acquiring plr-132897-07 i there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at discount j acquiring and target are not investment companies as defined in sec_368 and iv k target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 l the total adjusted_basis and the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the target assets are subject m all terms of the life_insurance annuity and other insurance contracts issued by target including the face values insurance in force and borrowing items will be the same before and after the merger in which acquiring assumes the liabilities with respect to such contracts n the merger will not constitute a reverse_acquisition under sec_1_1502-75 rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transaction the merger of acquiring and target as described above will qualify as a reorganization within the meaning of sec_368 of the code acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of target assets to acquiring in exchange solely for proprietary interests in acquiring and the assumption of target liabilities by acquiring sec_361 and sec_357 no gain_or_loss will be recognized by target upon the transfer of the proprietary interests in acquiring to the target members sec_361 no gain_or_loss will be recognized by acquiring on the acquisition of target’s assets in exchange for the assumption of target’s liabilities and the proprietary interests of acquiring sec_1032 no gain_or_loss will be recognized by a target member on the exchange of its target proprietary interest for an acquiring proprietary interest sec_354 a target member will recognize gain equal to the amount if any of real_property transfer plr-132897-07 taxes incurred by the target member in connection with the merger and paid or assumed by acquiring sec_356 the basis of a target proprietary interest immediately before the merger is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the acquiring proprietary interest received by a target member in exchange for its proprietary interest in target will be zero sec_358 the holding_period of a proprietary interest in acquiring received by a target member will include the period during which the proprietary interest exchanged therefor was held provided the proprietary interest was held as a capital_asset on the date of the merger sec_1223 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and regulations thereunder sec_381 for the first tax_year ending after the date of transfer pursuant to the reorganization i acquiring will include in its reserves at the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held immediately before the transfer and ii acquiring will not take into premium income under sec_803 any amount with respect to target assets transferred to acquiring in connection with the merger for the tax_year ending on the close of the date of transfer within the meaning of sec_1_381_b_-1 pursuant to the reorganization i target will include in its reserves as of the close of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held immediately before the transfer and ii target will not be entitled to a deduction under sec_805 for transferring assets to acquiring as consideration for the assumption by acquiring of liabilities under target’s annuity and insurance contracts acquiring will not include in net_premiums under sec_848 any amount with respect to target’s assets transferred to acquiring in consideration of the assumption by acquiring of liabilities under target’s specified insurance contracts within the meaning of sec_848 further target will not be entitled to reduce its net_premiums under sec_848 for the transfer of assets to acquiring in consideration of the assumption by acquiring of liabilities under target’s specified insurance contracts within the meaning of sec_848 pursuant to sec_381 and sec_381 acquiring will succeed to any capitalized balances of specified_policy_acquisition_expenses within the meaning of sec_848 as determined by target under sec_848 on the date of transfer and such balances will continue to be amortized by acquiring under target’s amortization plr-132897-07 schedule the assumption by acquiring pursuant to the merger of liabilities under the contracts issued by target will have no effect on the date each life_insurance and annuity_contract was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_101 sec_264 sec_264 sec_264 sec_7702 and sec_7702a moreover acquiring’s assumption will not require retesting or the starting of new test periods under sec_264 sec_7702 b - e and 7702a c a caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or the income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely ____________________________________ lewis k brickates branch chief branch office of associate chief_counsel corporate
